motion ReatvtsTiKVG R^SVC OR^^™^s
            ^       n                                 I      AUG 05 2015         j
                                                          CHRISTOPHER A. PRINE
TO T\\t VVbVJO^A^e ^UD&f OF &(U.D COURT ',                       CLERK




 ^A.ab a/vi cl\\ ^ubse.cA-von -WftAn \Wr of^Wy aVvcV u)A\ shou) a^ Vo\\o^'
                                  "X



 StcUid '^ nWW Vo Yns c&st b*V ^ wA ^rfcviWV^ s^kj^WA/b OH^ feM^-
                                  TX




W dufv^ ay;oc^^ u^tr V* Ch&^c and'x* s^jm* u>\\\ sW;
iii V\fc U;,NC%nV .Tut. tpurV rtcorck sa\Utft> Vss u^ctjnwv\
  dW^ ^rr£A^ \A^rcwc*.Vtdi wAh\K \htT&C.yW.c^

        V\eur\|V^

    AopUaD^V mcMts ^\e couc-V pursued \o aA^^zfewro;% v,SVaW\b
 S-.w
SWk C£WCJUKf\0"VK'fe. £-^sW\Ob C^C^vxcA^^irxCk mcAeucA'5 fer VfeSVi/V^as uitWfti.




CusAocW" Ck ^ UCMt wWch &Voto W Vht UCMVd k \a CvasKic\o




  PUA\ca,"\V apptcAtd Vo W Vbu \\Siah,.
 K0.\'A-oc\h00v1o~C^.- AHWj\AoV\ ^tu oA9\OYvcd.,Ah^ 0^0£mV-> toW\ VAcd- £«a-
CWuisA -Vw--A VrNSLfL \S f\Q OJvctACb-Vo S.^^trV-VKe-Vucx\ cuurVs V\-x\vav\ VV\ed


  ft* biWl Vo SSVabUsYx iWcA tyvt Vtatrs uJfcrt aoV prtvn&xAsV^ Subj^Ved -Vo SmA
Vv-^Uc ft$>0\l't-a/\V V\us cAAojlY^A o^ LyV\aV>i\4 Xo^ 3 AV\L IdtrA^cyiv-YL (to^\\
arAWm uAvi.n do noA \v\cWde V,Vt.Vv>ACS> c^vcu^ AKt scurries Awa\ ootre WrtA.
liAfebtWt Atvi,f CC5 VvvL v\yptc;As bou.rV-TV\t- \\£JoJeV.\CV£v\c_i, ftV.td u\pOf\ \s feaod \0


                            '        '   -s:      .
  T bRvVtMvdi'Acc dnd




                                         t-
u   YK.:.. ,,.. Avt fccV* IvY^ tt^pWvoo*
AvncA b&.^td Or-, ti-^ \l-ui» ^ i  r
                                         had uo^ctorste-wlM ft^.


                                  "2L

 To EsYcJoU^ txj apttpoMtf*^ of *ht *!**«,W ht would ** ho>ut
btt« c«^cW if evcu\^- SAaHi ^osV-uaW^ (fw-ttiVj atojutm'c^iAnt 'iWi

M^ «^d rfWWWW C^rV.of fi^U oM W CWV
V\«A Cuv\V,Wtd TJ (o^ oA TIMS >

Ro
  -. .J.„L-,Wi.*-CR,i-w^ a~d N\o.\t\-oCrOO\z.o-CR).


 wA^• VtA fW, ,-— ^ V\^otAA\^^oVp^^ob3A.                    ^^^loWs^dtb.M^^^




      , . • 0.t£LS9ar^-te fCuvit ^^v !U/W




l*t ws **UWta c^?WA. 9^ toU.\-M>°»



   \? Mv-t o^bb va ^rt\\M^^u-^                                  ^            _
                               \ r-, \b- \ .-, >nVi A sV\o.Ad AiMt  V^> "                       -J                       .     n   •.   r T AiAr
JwdbAn, o^  ^ WW^ o, *t
 • -f        „e ,i- Av
•5>o.aA\'~oav1
                       t>V& A-jA rtsub WW^ ?wWW
                    a.- ui                 \
                                                W oV £vitdtn«. ^




  TKt V^VfevV, V,f,^ .Vi fAa\ VAt
                              •.   w \ \ ^*. A'vv &K b\\ oV
                                  O^ft A^V ^c-^A^ ^^a                 Va^- Sv-A^-b &^vdlv\^
                                                                             -1




                                                   €>•-
provtA ^aV (Ay^WY \s fvA \A,t a^xxrct oY cW> o$ WW&t W* oa or i*
vWs e^v**; v^\e.v\ **d* Yo prove bt Is -fttWW^ VAPOtt^V &Wvl cAV^d

  W\s b^o, P^.yOAd^aAct cA WW txudtAc^, AHoA A>tce Uc^ c^oac^W 90'^-


WwkttsY oA* '^Vvcb ty\uuii Avst b)U^ Wr\n5 cp \^t W&\rs-a*\& ob cAbtr

(&>&•<

   C^WaV WAtrV^X cxm Cfin?^A W ^\A\% Wrb-^ cA W^VoArs Wv\\o^
odd \e> AWi. aVfcoo^ ooerujkilm'iA^ ©ivdtwct op o\^ W&c^*-.

 Tnc. ceru^V fee -W ero^A D^N H^ ^ r^V  wa^^^^

   ftfctr >^AncA .AppWnV Wm> [WW cv*X ^nWtd- ^ C£a(WnAtM Ur
  TVxe undtf b^ Gxx^'U Acd a Cxx?dcA a>/WitVoA .A

 Twl a££cWiV a^ £^(b\v* cdWWid Vxtr&U &aA tRE£t, IAvd( cavA ?r^s AWl toutv c^aU



                                             fotroW A- OurdtA ivziun V
                                                  kpplilfijVr fro'»t.




                                   U
   fl^ncx^'* GAraVA^cM^^a.-TOCi-Vfe RO.imwil.ta^er \* ^- Q\d Ond
^lVv^^^^^Ws^^^Avv^.,d-^ ?arAA^^cncicr^b^^Ao^V^m
CncV V«Nt adV OftAhoUS^ to** ^^A'\c^-^H^--
baA-Tvx^^Aar^A^^d^V 0\Afv YlsVv^ *>(*>> oiVriWWoVt ^
^D?VvcaA\ b-cu^^- 9r*W-"\aVL VA Whi^ VVfc
%,k \s c^rtd As .^^ mal e^uWt lAoa^^VA ad^sacpV^AoPv^
l^Ad^boA oV W *i/UW\c:£. ,W\s W W (^Mf^A \Ac^f^ Wr WVs;A aCOAd'vbon ff^V^WA^Vn^^blt. •
C^Afct ^IcW. Acs tofet^ Sub^Wd ba^A^ cWva d C^od^ UteWd-K
OS) \deAbb, b, omv^«l \a YdU case, bd^e Vfct ^isoa AhoY Vhc y^cs
CtWW^ W\^A3 V6 'VX>S ^ Yo W\cWtv9vtd ,
i£) bbbv>*? ^ ^ eY U*. fcW*^ YacA Xwou\c\ acA W to&A o^cbA
(^TH. A^Ga^ P.r ObA Hs^'vS A*Y     -r Ab
/
Ab
                                                                                        ^
       ,u,4uu* m:A« r.'.A no ro»
•I I




                                          •«EVH>ENCE RECORDS AFinD^VIT"
                                               Gerald Durdea, Cauae #98S464i

               STA.TE OF TEXAS )(                   |
               cownf OF HAJWS K                     j              •
               My name u>.
                                      1„^ ahdVr evideucs mor* cust^aa for the Barris County
               I art) employed as the ,
                fciedUsl IBxaakiwf's Office. Mj| acaddress ud.tatophwife aumber a»1S85 0£Z» Houston
                TeM5 ,*.79frM» bW«^-^^"to-"Md,—"^
                _a^dyof^e^^
                c^that^wi^

                                          (pl^^akc± aidcomplete thfi proper category)

                 (A)        According to 8* t^rds erf (listjoi* ageacyj         _
                                          th£ Mowing evldeace la oHeaafi report #.

                 was
                       destroy^. Gist date aise).




                  m.
                          __ The records of'fee (list your agency)

                          4s in the Poseeesioa eC< the i list your agency)


                                                        (cautioned on page 2)




                                                                                                       ?A •XH' is. iuuH icta'riu     /lo   ido   -i                                                                  la; >Ju i'




           (Cj _b__ According to the reiiords of thu (Jist your agency) ''YrjyOlf^d £a"
           tbe fallowing property and/or       evidence from offease report # ( Ji- O 1"* Q3 /

                          Jt£5M- Th/TTAA^ r^j-^A/i/^
                                                                                   rr




          "I Mve completed and read fee abcve affidavit and have fouijd it te be fcrtie and correct feo
          thebestofmy kaowiedgei**         !
                                                   •SIGNED; l^LfpAi It/h i
         SUB£CBIBED ANp SWQ&aN'jTO before me the uaf




bO                                                                                                   : 0 0 0 1 T.
                                                                                                                     H 6 IT "3



  June A, 2QQ'i

  Forensic Report: iDBNTi^inz Cash No. 4.o?5o
  Ruth Yvonne Burton
  929 Preston. Suite 200
  Houston, TX 770C2
  Phone: (713)-224-US0
 Fax; (7 i 3} 22.4-2339
 in Reference Tdr&erald Durden

  Re: Fo?.zhp.~ evidence

  •/.:.. i-'_rrcr-.:


              Tubulated herein are- the test results on the samples listed belov,
          Item
       Number
         97688          Genital Swab
                                                                                              Picked up from •Horn's County ,v,*cfical
                                                                                            j Examiners Office on April !?., £002
         97^89          Cutting from Panties
                                                                                             Picked up from Harris County Medicc!
                                                                                             Examiners Office on April 1'/. 0002
        ?7£37           aiood Stsir, Card' Lsf.eift::j 'laqu-c-.c               '.orcd       Picfcsd up from Hani's Cc./niv M»siicoi
                        D.urden'
                                                                                             examiners Office on Ap.i.'l !9.'ico2
        97328           Buccal Swab Labeled 'Gerald Dn-den'
                                                                                             Collected by Tanya Kolms-s on >nrii }
                                                                                             12, 2002


            The genital swab' and parity samples [Item 9763S and 976B9) were subjected- to .•
differential DNA extraction protect:'! to isolate sperm cell DMA. end -.epithelial cell DNA, trl
.......... «..«... ,r.,„ ,   .   —...„... wlJ .., ^ .„, ,^.;   ".v %• •.• •.".•-".!•.v-1   '.ncrn > .-'^_x.'; Vi-ai *.£•.•.-I'^c-'^- • -.   .(•-. • •
Chelex exlractibn rneir,c^, ••*•:. A-.'xif:?: m;s scripte •spir-seni-..,- <>»• i- ,-r"' f;i^ ••'.-.••• --..J- A.'"."'
Durce;, (item 97637) wes extracted using an organic extraction melhod. These itc.v.s we^FC^'
amplified using the Profiler Plus™ and COfiler™ STR kits (Applied Biasysfornsj-, and detected on
an A5I 377 automated DNA sequencer. The results of these teals'are reported in Profiler Pius
Results - Table 1, and COFiler Results - Table 2, attached.




                       sawns*yr^j,^^^^^^^^^^^^^1^ -'::['"M-m&te*'
                                                                                                          Case No-, ^Tf&
                                                                                       ^'fNTlCmFA
                                                                                       K. — o( Mkv( Qvtusn DMA tM*«
       . DNA Forensic Order Form
                                                                                           '. A,iWrW . ftirvAsffl^
                 7400 Fannin. Suite 1250' Houston, TX 77054 SOaDNTA.TYPE 7i3,79S.?51'S «**» P^^^S.
                                                                                              ^yr^j

                                                                                                                                    m'!
3t
State of Texas,


       vs.




Gerald J. Durden

                      Defendant.



                          AFFIDAVIT OF HARRY T. BONNELL. M.D.


       I, Harry J. Bdnnell, M.D., declare as follows:

    1.. I am a medical doctor, currently employed as a Forensic Pathologist licensed to practice
        Medicine in the State of California. A true and correct copy of my curriculum vitae is
        attached as Exhibit A.

    2. I attended Georgetown University Medical School in Washington, D.C., and graduated
       ' from that program in1979. I have taught at. the University of Washington, Madigan
         Army Medical Center, King Count)' Corrections Center, Uniformed Services University
         ofHealth Sciences, University ofCincinnati College of Medicine, and the School of
        Medicine of the University of California, San- Diego.

   3. From 1999-2001,1 was Chief Deputy Medical Examiner for the Officer of the Medical
        Examiner in San Diego, California. I have, also been Chief Deputy Coroner and Director
        ofForensic Pathology of Hamilton County, Ohio, Staff Pathologist in the Forensic
       Sciences Department at the Armed Forces Institute of Pathology, and Assistant Medical
        Examiner of King County, Washington.

    4. I have personally performed over 7000 autopsies and provided, sworn testimony more
        than 585 times.

   5. Inpreparing this affidavit, Ihave reviewed your appeals records, DNA records and a
       complete trial transcript

   6. Had I been consulted by defense counsel, I would have advised the following and been
      willing totestify to same at trial; I am still willing to provide testimony in mis matter.




                                            Page 1 of 3
  DNA analysis of material on a swab used to obtain a sample from tlie external
  genitalia of Laquvea Durden showed only DNA from Ms. Durden
  DNA analysis of fabric from her panties found DNA consistent with corning
  from Gerald Durden but: inconsistent with identifying him as tlie definite source,
  i.e. there were not the required matches at 13 loci In fact, we do not know how
. many loci matched, if any (See next bullet).
  Page 3 of the report issued 3/28/02 by the Harris County Medical Examiner's -
 labs, their file number 0107240042 and cross referenced as CL01-0270, has the
results blacked out thus concealing the results from any reader, mcluding Gerald
Durden, thus depriving him of discovery evidence which might be exculpatory.
Laquvea Durden recanted her testimony to a friend after tlie trial but it would be
best to get Ms Durden to sign an affidavit.
The trial court ordered that hair samples under the control of the Harris County
Medical Examiner laboratory be subjected to DNA analysis; they did not submit
the hair samples for analysis, violating tlie court order. Analysis could have been,
exculpatory for Mr. Darden
Emergency Room Doctor Clifford Mishaw acted as an agent of the state in
collecting samples from Ms. Durden; he had completed his examination of her
and subsequent harvesting of samples had no medical purpose and was not tlie
practice of medicine,
Dr. Mishaw deprived-Gerald Durden of evidence of possible exculpatory value
by failing to follow tlie established protocol for collecting material for a "rape
kit". He failed to obtain combed head hair samples, pulled head hair samples,
oral swabs and anal swabs. His rationale for doing so showed a definite
prosecutorial bias in that he would expect to find material from. Gerald. Durden
because he was tlie father and suspect, but he totally ignored tlie fact that had the
samples come from someone else, it could be exculpatory. -
In my opinion, trial counsel did not adequately represent Gerald Durden by
failing to have an expert review tlie discovery, failing to identify the concealed
evidence (DNA results), and not eliciting the basic .facts of what the DNA
analysis signified.




                             Page 2 of 3
            7. Iam not being reimbursed in aiiy manner for rendering this opinion.

    I declare under penalty of perjury under tlie laws of the State ofCalifornia that the foregoinc
    true and correct.



                Executed thisJ?^ day of April 2015 in San Diego, California.



                HARRY J. BONNELL, M.D.




       Anotary public orother officer completing this
         certificate verifies only theidentity ofthe
      Individual who signed the document to which this
       certificate isattached, and not thetruthfulness,
             accuracy, or validityof that document.




                             Jurat
State cfCalifornia
County of Q> QjV\ VI
Subscribed and swonuo (orbffmried}            .I
beforejne on this^